Order affirmed, with ten dollars costs and disbursements, upon the ground that the twenty-year, and not the six-year, Statute of Limitations applies to the cause of action set forth in the complaint. (See Civ. Prac. Act, §§ 47, 48; Atlantic Dock Co. v. Leavitt, 54 N. Y. 35; Bowen v. Beck, 94 id. 86; Hyde v. Miller, 45 App. Div. 396; Quackenbush v. Mapes, No. 1, 123 id. 242; Hulbert v. Clark, 57 Hun, 558; affd., 128 N. Y. 295; Greenly v. Greenly, 114 App. Div. 640; Anguish v. Blair, 160 id. 52; affd., 216 N. Y. 746.) All concur. (The order denies defendants’ motion to dismiss the complaint in an action to recover installments of interest on a bond secured by a second mortgage.) Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ.